Citation Nr: 0618413	
Decision Date: 06/22/06    Archive Date: 06/30/06	

DOCKET NO.  03-11 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code. 

2.  Entitlement to basic eligibility for educational 
assistance under Chapter 1606, Title 10, United States Code.


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran served in the United States Army Reserves and had 
active service from January 1991 to July 1991.  This matter 
originally came before the Board of Veterans' Appeals (VA or 
Board) on appeal from September 2002 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefits sought on 
appeal.  In August 2004 and January 2006, the Board returned 
the case to the RO for additional development and the case 
was subsequently returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The veteran did not complete at least two years of 
continuous active duty in the Armed Forces, and was not 
discharged or released from active duty for a 
service-connected disability; for a mental condition which 
preexisted service and which the VA determines is not service 
connected; for hardship under 10 U.S.C. § 1173; for the 
convenience of the Government; voluntarily for the 
convenience of the Government as a result of reduction in 
force; or for a physical or mental condition that was not 
characterized as a disability but did interfere with his 
performance of duty.

2.  The service department has indicated that the veteran's 
eligibility to receive educational assistance pursuant to 
Chapter 1606, Title 10, terminated on July 2, 1992.  


CONCLUSIONS OF LAW

1.  The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. §§ 3011, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 21.1031, 21.7042 (2005).

2.  The requirements for basic eligibility for educational 
assistance under Chapter 1606, Title 10, United States Code, 
have not been met.  10 U.S.C. §§ 16132, 16133 (2005); 
38 C.F.R. §§ 21.7540, 21.7550 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  However, while the record does not 
reflect that the veteran was provided notice as required by 
38 U.S.C.A. § 5103(a), the Board finds that such notice is 
not required under the facts and circumstances of this case 
and that the veteran is not prejudiced by this omission.

In this regard the Board notes that VA educational programs 
have their own notice and assistance requirements, which the 
Board observes have been satisfied in this case.  For 
example, under 38 C.F.R. § 21.1031(b), if a formal claim for 
educational assistance is incomplete, or if the VA requires 
additional evidence or information to adjudicate the claim, 
the VA will notify the claimant of the evidence and/or 
information necessary to complete or adjudicate the claim and 
of the time limit provisions.  In this case, the relevant and 
probative evidence needed to adjudicate the veteran's claims 
consists of evidence regarding the dates of the veteran's 
service, as well as the length of that service, the character 
of discharge and the reasons for separation.  That evidence 
is associated with the claims file.  Therefore, the Board 
finds that as all relevant and probative evidence necessary 
for an equitable disposition of the appeal has been obtained, 
the notice and assistance requirements have been satisfied.  

Furthermore, as will be explained below, the Board finds that 
it is the law, and not the evidence, that is dispositive in 
this case.  An opinion from the VA General Counsel has held 
that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop evidence to substantiate a claim where 
the claim cannot be substantiated because there is no legal 
basis for the claim or because the undisputed facts render 
the claimant ineligible for the claimed benefit.  See 
VAOPGCPREC 5-2004 (June 23, 2004).  

The Board also notes that the United States Court of Veterans 
Appeals for Veterans Claims (Court) has held that when there 
is an error in the VA's duty to notify, or in this case, an 
absence of the contemplated notice, there is no prejudice to 
a claimant as a result of the error if the benefit sought 
could not possibly been awarded as a matter of law.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) ("this 
Court has held that an error is nonprejudicial where the 
benefit sought could not possibly have been awarded as a 
matter of law.")  The Board also notes that the Court has 
held that strict adherence does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case.  Such adherence 
would result in imposing additional burdens on the VA with no 
benefit flowing to the veteran.  Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  Therefore, the Board finds no further 
action is necessary with respect to the VA's duty to notify 
and duty to assist obligations since it is the law applied to 
the undisputed evidence that is dispositive in this case.

The Board notes that one of the reasons the Board returned 
the case to the RO for additional development in August 2004 
and January 2006 was to obtain copies of the September 6, 
2002, and September 9, 2002, letters that notified the 
veteran of the denial of his two claims for educational 
assistance.  The RO did not obtain and associate copies of 
those letters with the claims file, but the Board finds that 
the lack of those documents in the record does not prejudice 
the veteran.  The veteran was clearly advised of the denial 
of the benefits sought and of his appellate rights because he 
filed a timely Notice of Disagreement and completed his 
appeal by the filing of a Substantive Appeal after the 
issuance of a Statement of the Case.  Therefore, to return 
the case to the RO for yet a third time to obtain copies of 
the two September 2002 decisions would not benefit the 
veteran since the purpose of those letters was accomplished, 
specifically, notifying the veteran of the decision and of 
his appellate rights so as to permit him to appeal the 
adverse decisions.  This has obviously been accomplished in 
this case.

Turning to the merits of the veteran's claim, a threshold 
requirement for educational assistance under Chapter 30, 
Title 38, United States Code, is a completion of certain 
requisite service.  To be entitled to Chapter 30 educational 
assistance, an individual must first enter active duty after 
June 30, 1985, and in the case of an individual whose 
obligated period of active duty is three years or more, serve 
at least three continuous years of active duty.  In the case 
of an individual whose obligated period of active duty is 
less than three years, that individual must serve at least 
two continuous years of active duty.  38 U.S.C.A. 
§ 3011(a)(1)(A); 38 C.F.R. § 21.742(a).

However, an individual who does not meet the service 
requirements may be eligible for basic educational assistance 
when he or she is discharged or released from active duty for 
certain specified reasons.  These include when an individual 
is discharged or released from active duty for: (1) a 
service-connected disability, (2) for a medical condition 
which preexisted service on active duty and which the VA 
determines is not service connected, (3) discharge or release 
under 10 U.S.C. § 1173 (hardship discharge), (4) for the 
convenience of the Government, (5) and voluntarily for the 
convenience of the Government as a result of a reduction in 
force, or (6) for a physical or mental condition that was not 
characterized as a disability but did interfere with the 
individual's performance of duty.  38 U.S.C.A. 
§ 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5).  

The Board's review of the evidence discloses that the veteran 
did not complete the requisite service for basic eligibility 
for Chapter 30 assistance and was not discharged or released 
from service for a reason which would permit eligibility for 
Chapter 30 educational assistance based on less than minimum 
required service.  The veteran's DD Form 214 shows he served 
on active duty between January 17, 1991, and July 19, 1991, 
for a period of 6 months and 3 days.  The narrative reason 
for the separation was an expiration of the term of service.  
Thus, the record does not reflect that the veteran had an 
obligated period of active duty of two years or more and he 
clearly did not serve on active duty for at least two 
continuous years of active duty.  While the veteran's DD Form 
214 indicates that a DD Form 215 would be issued to provide 
additional information regarding the veteran's service, 
contact with the U.S. Army Reserve Personnel Center clarified 
that no DD Form 215 was issued to the veteran.

As the veteran did not have the requisite service for Chapter 
30 educational benefits and was not released or discharged 
from service for one of the enumerated reasons that would 
permit a lesser amount of service, the Board finds that the 
RO was correct in denying basic eligibility for educational 
assistance under Chapter 30.  

With respect to the veteran's claim for Chapter 1606 
educational assistance, applicable law provides that the 
Armed Forces will determine whether a reservist is eligible 
to receive benefits pursuant to 10 U.S.C., Chapter 1606.  See 
38 C.F.R. § 21.7540(a).  To be eligible, a reservist shall 
enlist, reenlist, or extend an enlistment as a reserve for 
service in the Selected Reserves so that the total period of 
obligated service is at least six years from the date of such 
enlistment, reenlistment or extension.  The individual must 
also complete his or her initial period of active duty 
training, must be participating satisfactorily in the 
Selected Reserve and must not have elected to have his or her 
service in the Selected Reserves credited towards 
establishing eligibility to benefits provided under 
38 U.S.C., Chapter 30.  See 38 C.F.R. § 21.7540(a)(1)-(4).  

In addition, the ending dates of eligibility are either the 
last day of the 10-year period beginning on the date the 
reservist became eligible for educational assistance, or the 
date the reservist was separated from the Selected Reserves.  
38 C.F.R. § 21.7550(a); but see Bob Stump National Defense 
Authorization Act for Fiscal Year 2003, Pub. L. No. 107-314, 
§ 641, 116 Stat. 2577 (Dec. 2, 2002) (amending 10 U.S.C. 
§ 16133 by substituting the 10-year ending date provision 
with a 14-year ending date provision, effective October 1, 
2002, with respect to periods of entitlement to educational 
assistance under Chapter 1606 that began on or after October 
1, 1992).  

A Chapter 1606 DOD data record from the service department 
reflects that the veteran's eligibility terminated on July 2, 
1992.  Further information indicates that the veteran was 
discharged from the Reserves on July 13, 1993.  Thus the 
evidence shows that he is no longer a member of the Reserves.

Based on this record, the Board finds that the RO was correct 
in denying the veteran VA educational assistance.  To have 
eligibility for benefits under Chapter 1606, Title 10, United 
States Code, the veteran must be a member of the Selected 
Reserves.  The service department has verified that the 
veteran's eligibility terminated on July 2, 1992, and that he 
was discharged from the Reserves on July 13, 1993.  Any 
eligibility the veteran may have had for educational 
assistance under Chapter 1606 ended on the date of the 
veteran's discharge from the Reserves.  Therefore, the Board 
concludes that entitlement to educational assistance under 
Chapter 1606, Title 10, United States Code is not 
established.

The Board acknowledges the veteran's contentions as set forth 
in his Notice of Disagreement and his Substantive Appeal.  
The eligibility requirements for Chapter 30 benefits are 
prescribed by Congress, and the eligibility requirements for 
educational assistance are prescribed by Congress and 
regulations enacted by the Armed Forces and by VA.  Neither 
the RO nor the Board may ignore these laws and regulations.  
The law in this case, not the evidence, is dispositive of the 
appellant's claim for Chapter 30 and for Chapter 1606 
educational assistance.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  As such, eligibility for educational assistance 
under Chapter 30, Title 38, United States Code, or under 
Chapter 1606, Title 10, United States Code, is not 
established.


ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38, United States Code, is denied.

Basic eligibility for educational assistance under Chapter 
1606, Title 10, United States Code, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


